Citation Nr: 0926742	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  08-24 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

G. Lindquist, Law Clerk


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968 
in the United States Army.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from an August 2007 rating decision issued by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which reopened a 
previously denied claim for service connection for PTSD, and 
denied the claim on the merits.

Service connection for PTSD was denied in an earlier and 
unappealed December 2005 rating decision.  Thus, regardless 
of the RO's decision to reopen the claim and deny service 
connection on the merits, the Board must initially determine 
whether new and material evidence has been submitted.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a December 2005 
RO decision.  The Veteran did not submit a notice of 
disagreement within one year and the decision became final.  

2.  Evidence submitted since the last final denial of the 
Veteran's claim includes information that was not previously 
considered; establishes facts necessary to substantiate the 
claim; and raises a reasonable possibility of substantiating 
the claim.

3.  There is a current diagnosis of PTSD based on in-service 
combat stressors.

4.  The Veteran participated in combat.


CONCLUSIONS OF LAW

1.  The December 2005 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.201 (2008).

2.  Evidence received since the December 2005 RO decision is 
new and material, and the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1105 (2008).

3.  PTSD was incurred in active duty service.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.  

New and Material Evidence

In a December 2005 rating decision, the RO denied service 
connection for PTSD.  The Veteran was informed of the 
decision and of his appellate rights on January 11, 2006.  He 
did not submit a notice of disagreement within one year and 
the decision became final.  38 U.S.C.A. § 7105(c) (West 
2002).

The provisions of 38 C.F.R. § 3.156(a), define "new and 
material evidence."  Under the revised definition, "new 
evidence" means evidence not previously submitted to agency 
decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The last final denial of the claim was the December 2005 
rating decision.  In that decision, the RO determined the 
evidence was neither sufficient to verify the stressors nor 
adequate to warrant an examination to establish a link 
between the private diagnosis of PTSD and the claimed 
stressors.  

At the time of the RO decision, the evidence consisted of 
service treatment records; personnel records; and a March 
2005 private medical record reflecting a diagnosis of PTSD 
based upon the Veteran's report of engagement in combat and 
reception of both incoming fire and sniper fire.  

Service personnel records reveal that the Veteran served in 
Vietnam from October 1966 to October 1967 and was assigned to 
the 661st Ordnance as an ammunition storage specialist.  
Service treatment records show no diagnosis or treatment of 
PTSD.  

Evidence submitted since the last final decision includes 
private treatment records dated from March 2005 to April 
2007, showing a diagnosis of PTSD; a copy of a page from a 
U.S. military publication, referring to enemy attacks at the 
location of the Veteran's service; and a June 2007 lay 
statement from a former service member, L.O.  

L.O. wrote that he served with the Veteran in the 661st 
Ordnance, which was attached to the 184th Ordnance Battalion 
during 1966 and 1967.  He stated that the 184th Ordnance 
Battalion and the 661st Ordnance were subjected to mortar 
attacks and small arms fire from all directions that would 
take place at any time of day or night.  He also reported 
that when the Veteran and others had to transport ammunition 
to An Khe from Phu Tai, there were many times when they 
thought they would not make it back.  

The evidence is new, as it was not previously considered by 
the RO.  It is material in that it relates to an element 
where the previously-submitted evidence was found to be 
insufficient--corroboration of an in-service stressor or 
evidence of participation in combat.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2008); 38 C.F.R. § 3.303 
(2008).

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to THE 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed.1994) (DSM-IV)), credible supporting evidence that the 
claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128, 137-
138 (1997).

If VA determines the Veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided his testimony is 
found to be "satisfactory," i.e., credible, and "consistent 
with the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2007); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If, however, VA determines either that the Veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain credible supporting evidence 
of the stressor.  38 C.F.R. § 3.304(f); see Zarycki, 6 Vet. 
App. at 98.

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998). 

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required, unless the stressor is combat related.  38 C.F.R. § 
3.304(f).  Corroboration does not require, however, "that 
there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2008); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Veteran contends that he currently has PTSD due to 
experiencing combat, incoming fire, and sniper fire while 
serving as an ammunition storage specialist at Phu Tai and 
Qui Nhon, Vietnam from September 1966 to September 1967.  He 
reports that his job required working at the ammunition 
supply depots which were constantly under attack. 

At a March 2005 private psychiatric examination, the Veteran 
was diagnosed as having PTSD.  He reported to the examiner 
that he started to experience nightmares in 1968.  The 
nightmares occurred at least twice a week and he would wake-
up sweating and in a panic.  He also reported he only 
averaged 3 to 4 hours of sleep each night and had flashbacks 
and reminders of the events.  

In a letter dated in March 2005, the same psychiatrist noted 
the Veteran's service in Vietnam from 1966 to 1967, as an 
ammo storage specialist at Quinong, and that the Veteran 
experienced "combat, incoming, and sniper fire."  The 
diagnoses included PTSD.

Turning to the merits of the Veteran's claim, private 
treatment records include a diagnosis of PTSD based upon the 
in-service stressors of combat, incoming fire, and sniper 
fire.  Thus, he has been diagnosed with PTSD based upon an 
in-service stressor. 

The only remaining question is whether there is credible 
supporting evidence that the claimed stressor occurred or 
whether the stressor is combat related and consistent with 
the circumstances of the Veteran's service.

There is no evidence directly confirming that the Veteran was 
fired on while serving in Vietnam.  However, the Veteran 
offers a statement from L.O., who reportedly served with the 
Veteran in the 661st Ordnance at Phu Tai and Qui Nhon.  L.O. 
states that the 661st Ordnance was attached to the 184th 
Ordnance Battalion during 1966 and 1967.  He claims that 
during this time they were subjected to mortar attacks and 
small arms fire all around them that would take place at any 
time of day or night.  He reports that when the Veteran and 
others had to transport ammunition to An Khe from Phu Tai, 
there were many times when they thought they would not make 
it back.  L.O. also states that they all had to see and smell 
human bodies in all stages of decomposition, and that those 
memories would stay with them for life.

The Board has also located, through Internet resources, 
information that tends to corroborate the Veteran's alleged 
stressors.  Information from the Official Department of the 
Army Administrative Publications confirms that the 661st 
Ordnance Company was part of the 184th Ordnance Battalion 
from at least May 1967 to April 1968, wherein "the unit was 
called upon to provide explosive ordnance disposal, often 
under enemy rocket and mortar fire."  See 
http://www.army.mil/USAPA/epubs/pdf/go6931.pdf, at 6.  

Additional information from the Department of the Army, 
available through the U.S. Army Center of Military History, 
shows that the 184th Battalion operated the ammunition supply 
depot at Phu Tai from at least 1966, and that "Phu Tai 
suffered more enemy attacks than any other depot."  
http://www.army.mil/CMH/books/Vietnam/logistic/chapter4.htm, 
at 128-29. 

This evidence is consistent with the Veteran's report of 
being fired upon by enemy sources while serving in Phu Tai 
and Qui Nhon in 1966 and 1967.  Since he is reporting a 
combat stressor, as defined by the Court, credible supporting 
evidence is not required, provided the evidence supports a 
finding that he participated in combat.  

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998). 

The Veteran's reports and those of L.O., together with the 
available unit history supports a conclusion that he engaged 
in combat within the meaning of VA laws and regulations.  
Inasmuch as he is claim a combat stressor, the occurrence of 
the stressor is conceded.

Accordingly, the criteria for the grant of service connection 
for PTSD are satisfied and the appeal is granted.


ORDER

New and material evidence has been submitted and the claim 
for service connection for PTSD is reopened.

Service connection for PTSD is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


